

115 HRES 729 IH: Expressing the sense of the House of Representatives that countries that are party to the Hague Convention on the Civil Aspects of International Child Abduction should work to resolve international parental child abduction cases, and for other purposes.
U.S. House of Representatives
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 729IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2018Mr. Valadao (for himself and Ms. Sinema) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that countries that are party to the Hague
			 Convention on the Civil Aspects of International Child Abduction should
			 work to resolve international parental child abduction cases, and for
			 other purposes.
	
 Whereas international parental child abduction is the removal or retention of a child outside the child’s country of habitual residence by a parent or guardian in violation of another parent or guardian’s custodial rights;
 Whereas in an increasingly integrated and mobile world international child custody disputes are likely to increase in frequency;
 Whereas since 1988, the Hague Convention on the Civil Aspects of International Child Abduction has been the principal mechanism for enforcing the return of abducted children to the United States;
 Whereas the Hague Convention is an international treaty that provides a civil mechanism to promptly return children who have been taken outside of their country of habitual residence in violation of custodial rights;
 Whereas in 2018, there were 98 countries that were parties to the Hague Convention; Whereas in 2017, 13 of such 98 countries demonstrated a pattern of non-compliance with the Hague Convention;
 Whereas some countries that are party to the Hague Convention do not apply the Convention retroactively with respect to cases initiated prior to the date on which the countries involved in such cases became a party to the Convention, and therefore there remain a large number of unresolved child abduction cases;
 Whereas the United States has at least one outstanding international parental child abduction case pending with more than 100 countries, including countries that are parties to the Hague Convention and countries that are not parties to the Convention;
 Whereas in California alone there are almost 200 outstanding cases of international parental child abduction from the United States; and
 Whereas international parental child abduction disproportionately impacts members of the United States Armed Forces: Now, therefore, be it
	
 That it is the sense of the House of Representatives that countries that are party to the Hague Convention on the Civil Aspects of International Child Abduction should work to resolve international parental child abduction cases, including by applying the Convention retroactively with respect to cases initiated prior to the date on which the countries involved in such cases became a party to the Convention.
		